— Appeal from a judgment of the Supreme Court (Platkin, J.), entered May 15, 2012 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Temporary Release Committee denying his request to participate in a temporary work release program.
In 2003, petitioner was convicted of four counts of conspiracy in the second degree and one count of criminal sale of a firearm in the third degree after he plotted to have his paramour and three of her relatives killed. He was sentenced to concurrent prison terms, the greater of which was 12x/2 to 25 years. In November 2010, after being informed by the Department of Corrections and Community Supervision that he was eligible to apply for temporary release, he submitted an application to participate in a temporary work release program. The Temporary Release Committee denied his application based upon the seriousness of his crimes, and that determination was affirmed on administrative appeal. Petitioner subsequently commenced this CPLR article 78 proceeding challenging the denial on a number of grounds. Following joinder of issue, Supreme Court dismissed the petition and this appeal ensued.
The Attorney General has advised this Court that petitioner reappeared before the Temporary Release Committee in December 2012, at which time his application to participate in a temporary work release program was again denied. In view of this, the appeal is now moot and must be dismissed (see Matter of Ashe v Joy, 73 AD3d 1255, 1255 [2010]; Matter of Bell v Recore, 276 AD2d 983 [2000]). Contrary to petitioner’s claim, *993we find that the exception to the mootness doctrine is inapplicable (see Matter of Ashe v Joy, 73 AD3d at 1255).
Rose, J.P., Stein, McCarthy and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.